Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of an EPA:DHA ratio of 2:1 (claim 6) and coQ (coenzyme Q, claim 9) in the reply filed on May 10, 2022 is acknowledged.  Applicant did not indicate whether his election was with or without traverse.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  No claims have been amended, added or canceled.  Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention (a non-elected species), there being no allowable generic or linking claim.  Accordingly, claims 1, 4-6, 8 and 9 are examined on the merits herewith.  
In reply to Applicant’s arguments, under Drew Hirshfeld as PTO Director, examiners’ time per case was cut by 20-25%, depending on the somewhat random CPC subgroups now linked to each case.  Thus, it is an undue burden to search and examine all of the species.  The restriction requirement is deemed proper and is made final.  
Claim Objections
Claims 4-9 are objected to because of the following informalities.  Appropriate correction is required.  The claims are mis-numbered, because there is no claim 3.  Claims 4-9 should be relabeled and renumbered as claims 3-8, for consistent and continuous claim numbering.  
Claim Rejections - 35 USC § 112(a)- enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claims recite a composition comprising selenium, in a yeast extract, fish oil and beta carotene, wherein these components are present in synergistic amounts for improving the anti-cancer effect of chemotherapy.  The composition comprising the three components is disclosed in the specification, but there is no disclosure or demonstration of synergy of any sort.   
The factors to be considered in determining whether or not undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir.1988).  The court in Wands states: “Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue,’ not ‘experimentation.’ ”  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the relative skill of those in the art, (5) the predictability or unpredictability of the art, (6) the amount or direction or guidance presented, (7) the presence or absence of working examples, and (8) the quantity of experimentation necessary.  Although the quantity of experimentation alone is not dispositive in a determination of whether the required experimentation is undue, this factor does play a central role.  For example, a very limited quantity of experimentation may be undue in a fledgling art that is unpredictable where no guidance or working examples are provided in the specification and prior art, whereas the same amount of experimentation may not be undue when viewed in light of some guidance or a working example or the experimentation required is in a predictable established art.  Conversely, a large quantity of experimentation would require a correspondingly greater quantum of guidance, predictability and skill in the art to overcome classification as undue experimentation.  In Wands, the determination that undue experimentation was not required to make the claimed invention was based primarily on the nature of the art, and the probability that the required experimentation would result in successfully obtaining the claimed invention. (Wands, 8 USPQ2d 1406).  Thus, a combination of factors which, when viewed together, would provide an artisan of ordinary skill in the art with an expectation of successfully obtaining the claimed invention with additional experimentation would preclude the classification of that experimentation as undue.  A combination of Wands factors, which provide a very low likelihood of successfully obtaining the claimed invention with additional experimentation, however, would render the additional experimentation undue.  The Wands factors relevant to this case are discussed below.
1.  Breadth of the claims
The claims are very broad because they recite a composition in which the three components of claim 1 have a synergistic effect, with respect to treating cancer.  No ranges, in particular reasonable and rather narrow ranges, which put together between/among two or three compounds, for testing synergy are recited or disclosed.  
3.  The state of prior art
Hsia et al. (US 6,440,464 B1), cited in Applicant’s IDS, discloses a nutritional supplement comprising fish oil, vitamin A from beta-carotene and yeast as a source of selenium.  The fish oil comprises EPA and DHA in a ratio of 3:2, most preferably in one unit of the composition 3000 mg of EPA and 2000 mg of DHA.  The vitamin A is in an amount of 1000 – 20,000 IU (beta-carotene is pro-vitamin A, a dimer of vitamin A; the body hydrolyzes one molecule of beta-carotene to two molecules of vitamin A).  The selenium in the yeast is in amount of 20 – 400 micrograms per unit of the composition.  See col. 3, line 42, to col. 5, line 20; and col. 11, the Table labeled Lozenge B.  Nevertheless, the reference does not disclose that the nutritional supplement composition comprises one of the additional ingredients listed in claim 9, or that the composition has synergistic effects, based on its components.  
4.  The level of skill in the art
The level of skill in the art is very low, because the art does not teach that any composition comprising selenium from a yeast extract, fish oil and beta carotene has a synergistic effect in treating cancer, any kind of cancer, or that such a composition is a synergistic chemo-therapeutic agent.  
6 and 7.  The amount of guidance present, including working examples
	On pp. 5-15, Examples 1-6 disclose making the composition.  The specification contains no examples of using the composition.  Thus, the functional limitation of the synergistic effect is not disclosed or demonstrated.  
5 and 8.  Predictability in the art and the quantity of experimentation necessary
To prove the synergistic functional property, many experiments would have to be conducted under a wide range of conditions.  In these experiments, to demonstrate synergy, different compositions comprising different therapeutically effective amounts of each of the three components (selenium-containing yeast extract, fish oil and beta carotene) would have to be administered to subjects who have one or more types of cancer and who are undergoing chemotherapy.  Matched cohorts of these subjects (with respect to gender, age, diet, exercise habits, lifestyle and ethnic background), with the same type(s) of cancers and who are undergoing the same types of chemotherapy, would have to receive a placebo with the chemotherapy drug.  All the subjects would have to be followed over a period of time, and the synergy would have to be ascertained in a quantitative manner.  The essential element towards the validation of a therapeutic is the ability to test the therapeutic composition on diseased and control subjects and link those results with subsequent biological or medical confirmation of the claimed treatment effect.  This irrefutable link between antecedent use of a therapeutic composition and subsequent knowledge of the treatment of a disease is the essence of a valid treatment agent.  Further, the therapeutic administration also must assume that the therapeutic composition will be safe and tolerable for anyone having the disease.  
These types of experiments and data, based on the claimed composition and how normal humans would use it, are missing from the specification.  Thus, it cannot be predicted that the claimed composition is enabled.  A great deal of guidance is needed to establish synergy, because the claims recite a synergistic composition.  Even if synergy could be shown in one subject, or a couple of subjects, with one ratio of the amounts of the three components, without a very large amount of data, such a result could not be expected in a different subject, particularly if the ratio of the amounts of the three components is different.  Without sufficient guidance, which has not been provided, the claims are unpredictable, and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention.  
In view of the foregoing, the claims fail to satisfy the enablement requirement.
Claim Rejections - 35 USC § 112, (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document in Chinese and are replete with grammatical and idiomatic errors.  To expedite greatly prosecution for Applicant, the claims should be amended as shown below, to put them into standard English.  The claims have been re-written in the form of an Examiner’s amendment, to assist Applicant in writing claims.  
DRAFT- EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Mr. Kurt Brillhart, on May ??, 2022.
The application has been amended as follows.  Claims 1-8 (labeled as 1, 2 and 4-9) have been amended as shown below.  Claim 8, labeled as claim 9, has been canceled as shown below.  

1.  (currently amended) A nutritional supplement comprising:
a) a first component comprising (i) yeast comprising (ii) fish oil, and (iii) beta carotene, wherein the selenium in the yeast, the fish oil, and the beta carotene are provided in amounts that are effective in combination to provide a therapeutic ; and
b) a second component, wherein the second component comprises one or more of the group consisting of resveratrol, vitamin D3, vitamin K, vitamin B12, folic acid, zinc, chromium, molybdenum, glutamine, arginine, taurine, lysine, and coenzyme Q.   

2.  (currently amended) The nutritional supplement of claim 1, wherein the selenium-comprising yeast is provided in an amount from 5 µg to 2,540 µg.  

3.  (currently amended) [[4.]] The nutritional supplement of claim 1, wherein the fish oil is provided in an amount of 0.5 mg to 1.5 grams.  

4.  (currently amended) [[5.]] The nutritional supplement of claim , wherein the fish oil has and [[to]] 60%.  

5.  (currently amended) [[6.]] The nutritional supplement of claim 1, wherein the fish oil has an EPA/DHA ratio of about 2:1.  

6.  (currently amended) [[7.]] The nutritional supplement of claim 1, wherein the fish oil has an EPA/DHA ratio of about 3:2.  

7.  (currently amended) [[8.]] The nutritional supplement of claim 1, wherein the beta carotene is provided in an amount of 500 i.u. to 10,000 i.u.  

9.  (canceled)   

The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite claim language that is enabled and definite and clear.  See the discussion of Hsia et al. (US 6,440,464 B1), above, on p. 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-05-31